NO











NO. 12-04-00152-CR
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
BOBBY EDWARD MILLER,                          '     APPEAL FROM THE 173RD
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT COURT OF
 
THE STATE OF
TEXAS,
APPELLEE                                                       '     HENDERSON COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                PER
CURIAM
This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
aggravated sexual assault of a child, and sentence was imposed on March 18,
2004. Texas Rule of Appellate Procedure 26.2 provides that an appeal is
perfected when notice of appeal is filed within thirty days after the day
sentence is imposed or suspended in open court unless a motion for new trial is
timely filed.  Where a timely motion for
new trial has been filed, notice of appeal shall be filed within ninety days
after the sentence is imposed or suspended in open court.  Id. 
 Appellant did not file a
motion for new trial, and his notice of appeal should have been filed on or
before April 19, 2004. 
However, Appellant did not file his notice of appeal until April 23,
2004.  Moreover, Appellant did not file a
timely motion for extension of time to file his notice of appeal as authorized
by Texas Rule of Appellate Procedure 26.3. 

On May 4, 2004, this Court notified Appellant,
pursuant to Texas Rules of Appellate Procedure 26.2 and 37.2,
that the clerk=s
record did not show the jurisdiction of this Court, and it gave him until May
14, 2004 to correct the defect. 
Appellant has failed to respond to our notice or otherwise demonstrate
the jurisdiction of this Court.  Because
this Court has no authority to allow the late filing of a notice of appeal
except as provided by Rule 26.3, the appeal 




 
must be dismissed.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998).  
The appeal is dismissed for want of
jurisdiction.
Opinion delivered May 19, 2004.
Panel consisted of Worthen,
C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                          (DO
NOT PUBLISH)
 
[COMMENT1] 
 





 [COMMENT1]J.11         DISMISSED FOR WANT OF JURISDICTION -
Vanilla